Citation Nr: 1812738	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-20 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from February 1964 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In June 2017, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing before the undersigned, the Veteran reported that he had received recent VA treatment, including getting hearing aids provided.  He indicated that he had undergone a hearing test at the VA and that it had been determined that his hearing was worse and that he would benefit from hearing aids.

In view of the fact that there appears to have been a change in the status of the Veteran's hearing since the last VA examination, further development is indicted.

Accordingly, the case is REMANDED for the following action:

1.  Request all records from VA facilities concerning the Veteran's hearing loss, to include those that resulted in his being provided with hearing aids.  His assistance in identifying and obtaining the records should be requested as needed.

2.  Arrange for a VA audiometric examination to determine the nature and extent of any current defective hearing.  The claims folder should be available to the examiner in conjunction with the examination report.  All pertinent tests should be conducted and all findings reported in detail.

3.  Thereafter, readjudicate the claim.  To the extent the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




